DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/16/2019.

Information Disclosure Statement
No information disclosure statement(s) (IDS) has been submitted on prior the mailing date of this Office Action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because of the use of phrases which can be implied, such as, “A heat dissipation device is disclosed”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxfield et al. - (US2013/0250522), hereinafter referred to as “Maxfield”.

Regarding Claim 1, Maxfield discloses a heat dissipation device (embodiment of the enclosure shown in Figure 5 but employing heat sink 120 of Figure 1 in place of the heat sink 500), comprising: 
a heat conducting plate (502, heat conductive per last sentence in Paragraph 0033 and since the heat sink is an integral part of the enclosure shown in Figure 5 per Paragraph 0034, lines 1-4, i.e. the heat sink 500/120 and the wall 502 are made of the same heat conductive material), having a first surface (surface where 500 is formed) and a second surface (back surface of 502, not visible in Figure 5) opposite to each other; and 
a heat sink (120, details in Figure 1, again noting that in the embodiment being relied, heat sink 120 replaces heat sink 500 of Figure 5), being coupled to the first surface of the heat conducting plate (integrally coupled, as shown in Figure 5, and per Paragraph 0034, lines 1-4), comprising (with details of the heat sink as shown in Figure 1 as annotated below): 
a first peak portion (first peak); 
a second peak portion (second peak), being adjacent to the first peak portion (as shown in Figure 1 as annotated below); 
a valley portion (valley), being located between the first peak portion and the second peak portion (as shown in Figure 1 as annotated below); and 
a first curved surface (first surface), being coupled between the first peak portion and the valley portion (as shown in Figure 1 as annotated below), wherein an extension line (extension line, i.e. a line along the radius of the circle) perpendicular to a corresponding tangent line (tangent line, i.e. tangent to the line along the radius) of the first curved surface passes between the first peak portion and the second peak portion (as shown in Figure 1 as annotated below and since the concavities appear to form half a circle).


    PNG
    media_image1.png
    577
    931
    media_image1.png
    Greyscale

Portion of Maxfield's Figure 1, annotated by Examiner

Regarding Claim 8, Maxfield discloses the heat dissipation device of claim 1 and further teaches wherein the heat sink further comprises: an extended surface (portion of the flat surface between the center of the peak and the beginning of the curved surface), being coupled between the first peak portion and the first curved surface (as shown in Figure 1 as annotated below).

    PNG
    media_image2.png
    312
    392
    media_image2.png
    Greyscale

Portion of Maxfield's Figure 1, annotated by Examiner

Regarding Claim 19, Maxfield discloses the heat dissipation device of claim 1 and further teaches wherein the heat conducting plate and/or the heat sink include a heat radiating material (copper, brass, steel, aluminum, diamond, graphite, or their alloys, per last sentence in Paragraph 0033. To this point, merely claiming a heat radiating material is broad and does not limit the emissivity of the material to any particular value or range and thus the material listed by Maxfield read on the claim since these material have an inherent emissivity value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maxfield as applied to claim 1 above, in view of Gaul et al. - (US10448538), hereinafter referred to as “Gaul”.

Regarding Claim 20, Maxfield discloses the heat dissipation device of claim 1 but fails to teach a heat radiating layer, covering at least portions of outer surface of the heat conducting plate and the heat sink.
However, Gaul teaches that it is old and well-known to coat heat transfer surfaces such as heat sinks with high emissivity paint for the purpose of increasing heat transfer since rate of radiative heat transfer is directly proportional to emissivity, an inherent property of materials (per Column 4, lines 24-28).
A skilled artisan would have recognized that in Maxfield, the heat conducting plate, i.e. the enclosure 502 is part of the heat sink in that the enclosure radiates heat away from the heat sink.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maxfield, by covering with a heat radiating layer, at least portions of outer surface of the heat conducting plate and the heat sink, as taught by Gaul, for the purpose of increasing heat transfer since rate of radiative heat transfer is directly proportional to emissivity.  



Allowable Subject Matter
Claim 2-7 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the dependent claim 2, and specifically does not show wherein “the first predefine region centers at the second peak portion and expands by a radius equaling half the radius of the first circle”. The closest prior art of record is Maxfield as set forth in claim 1 above. Although Maxfield further teaches wherein the first curved surface has a curved profile being a portion of a first circle (quarter of a circle as set forth in claim 1 above), the center of the first circle is located within a first predefine region (as shown in the annotated Figure below), the first predefine region centers at the second peak portion (as shown in the annotated Figure below) and expands by a radius (as shown in the annotated Figure below), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “[the] radius [of the predetermine portion] equaling half the radius of the first circle” as claimed in claim 2, in combination with other claimed features. It appears that the radius of the predetermined region is the same as the radius of the first circle. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the 

    PNG
    media_image3.png
    212
    426
    media_image3.png
    Greyscale

Portion of Maxfield's Figure 1, annotated by Examiner

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson - (US 3285333 A) - 19661115, teaches a geometrically-spectrally selective radiator.
Johnson - (US 3285333 A) - 19661115, teaches a geometrically-spectrally selective radiator.
Cheng et al. - (US 3982527 A) - 19760928, teaches a method and apparatus for concentrating, harvesting and storing of solar energy.
Niedermeyer - (US 4313426 A) - 19820202
Hung - (US 5368094 A) - 19941129, teaches a bipartite heat sink positioning device for computer chips.
Harada - (US 20030230751 A1) - 20031218, teaches a light-emitting device and manufacturing method thereof.
Iida et al. - (US 20040040327 A1) - 20040304, teaches a power module and air conditioner.
Uemura - (US 20040129945 A1) - 20040708, teaches a light emitting apparatus.
Peng - (US 20050152115 A1) - 20050714, teaches a thermal module.
Hanin et al. - (US 20050189099 A1) - 20050901, teaches a heat exchange device.
Matsuura et al. - (US 20060034084 A1) - 20060216, teaches a light-emitting apparatus and illuminating apparatus.
Bhatti et al. - (US 20060096742 A1) - 20060511, teaches a cooling assembly with sucessively contracting and expanding coolant flow.
Jeong - (US 20070184229 A1) - 20070809, teaches a thermal sheet and apparatus using the same.
Narendran et al. - (US 20080117500 A1) - 20080522, teaches a high-power white leds and manufacturing method thereof.
Blanco - (US 20090044407 A1) - 20090219, teaches a thermal contact arrangement.
White - (US 7588074 B1) - 20090915
Buresch et al. - (US 20100091463 A1) - 20100415, teaches a cooling body.
Chen et al. - (US 20110128733 A1) - 20110602, teaches a led lamp.
Carbone et al. - (US 20110297361 A1) - 20111208, teaches a low stress-inducing heat sink.
Phan - (US 20120211214 A1) - 20120823, teaches a heatsink device and method.
Nakatsuka - (US 20120281167 A1) - 20121108, teaches a radiator plate.
Garlapati - (US 20130168042 A1) - 20130704, teaches a heat exchanger having corrugated sheets.
White - (US 8939683 B1) - 20150127, teaches an inverse square tool form.
Ho et al. - (US 20150101785 A1) - 20150416, teaches a heat dissipation device and a method for manufacturing same.
Ho et al. - (US 20150187679 A1) - 20150702, teaches a lid design for heat dissipation enhancement of die package.
Kim et al. - (US 20160029517 A1) - 20160128, teaches a silicon-based heat dissipation device for heat-generating devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763